*425On Motions for Rehearing
Appellee and both appellants have filed fhotions for rehearing.
Appellee asks that judgment be rendered in his behalf, based on the rental value of the tractor, or upon interest on the price of the tractor.
Interest as damages was not sued for by appellee; and the evidence was insufficient, under the rules stated in our original opinion, to authorize the submission of an issue as to rental value. For these reasons ap-pellee’s motion for rehearing is overruled.
Appellant Page takes exception to the statement in our original opinion that “neither appellant questions the judgment in so far as recovery of the $3,887.50, down payment, is concerned,” reciting that appellants excepted to the entire judgment, gave notice of appeal, filed a bond superseding the entire judgment, and in their briefs requested that the cause be reversed and remanded.
These statements are correct. What was intended by the statement used was that no specific assignment or point in either appellants’ brief attacked this portion of the judgment.
Appellant Page, in view of the affirmance of the judgment as to the down payment, in his motion, insists that we consider additional points raised in his brief which were not specifically passed upon in the original opinion. We will now do so.
Bill of exception was reserved to the argument of appellee’s counsel, which was: “Now what is the first thing that happened? They have something that is known as Intermountain Machinery Sales Company. I say it is a complete subterfuge on Holland Page’s part to set out and rob the public, because he is solvent and when a client shows up' for somebody to take a loss, it is Intermountain Machinery Sales Company.”
Immediately upon objection being made to such argument, the trial court instructed the jury not to consider the language of counsel as to robbery of the public on the part of anyone. The evidence showed that appellants were doing business under the name of Intermountain Machinery Sales Company, and that moneys due this concern went to Page, that he had even sued for such moneys in his own name; that he had received appellee’s down payment. Yet, when claims were made against this company for moneys due, Page consistently-denied that Googins was his partner or agent, and contended that all such transactions were those of Googins alone. Goo-gins was not shown to be financially sound. In other, words, the evidence tended to show that Page received the benefit of all profitable transactions made by Googins, but denied liability in every case where losses were concerned. In view of this evidence and the trial court’s instruction to the jury not to consider the argument of appellee’s counsel, we are of the opinion that the argument complained of was not so inflammatory as to prejudice appellants’ rights, and that the discretion of the trial judge in this matter was not abused.
Appellant Page also assigns error as the refusal of the trial court to call the jurors and to permit them to be questioned in support of the following allegation made in his motion for new trial: “Before any special issue had been answered, it was stated in the presence of the jury by A. C. Wright, one of such jurors, that special issue No. 1 was the controlling issue and the answer to special issue No. 1 would, and should, determine the answers of the jury to the remaining special issues.”
The .motion was not supported by affidavit of any juror, nor was any reasonable excuse offered for not exhibiting such affidavit, and was hence insufficient. Roy Jones Lumber Co. v. Murphy, 139 Tex. 478, 163 S.W.2d 644.
Special issue No. 1 inquired as to whether a contract had been made. Any intelligent juror would know that in a suit for breach of contract the existence of the contract was of controlling importance. No-error is shown.
The trial of this case commenced on January 22, 1946. On January 26, 1946, appellants filed a motion to suppress the depositions of appellee’s witness Seldom McKay, which had been on file since August 2, 1945, the principal ground being that the notary, Oscar Calloway, who- took *426such depositions, was an attorney for ap-pellee. The trial court found that it did not affirmatively appear from the evidence that notary Calloway was at the time of the taking of the depositions interested from a financial standpoint in the matter. If only appeared that he had written two letters to Googins and had given the replies to ap-pellee and suggested that he employ an Austin lawyer. In view of this and of the further fact that the motion to suppress was not timely filed under Rule 212 of the Texas Rules of Civil Procedure, it was not error to overrule this motion.
The following special issue was objected to on the ground that it was duplicitous: “Special Issue No. 4: Do you find from a preponderance of the evidence that, on or about December 4, 1944, the plaintiff Hancock was ready, able, and willing to accept delivery of, and to pay for, the particular tractor and equipment which he bought, if any?”
It has been held that such an issue is duplicitous.’ Bradley v. Howell, Tex.Civ.App., 126 S.W.2d 547 (writ dismissed).
It is also the law, however, that even though an issue involves more than one question, yet, if the evidence is undisputed except as to one issue, it is not multifarious. Austin v. De George, Tex.Civ.App., 55 S.W.2d 585 (writ dismissed).
There is no evidence here that appellee was not able to pay the balance of the purchase price of the tractor. He testified that he would pay the same upon delivery. Appellant Page testified that he would be willing to carry appellee’s notes for the balance. It is, therefore, undisputed that appellee was able to pay for the tractor, and the only issuable matter was as to whether he was ready and willing to complete the purchase. The jury answered this in the affirmative.
This assignment is, therefore, overruled.
Appellant Page assigns as error in his motion for rehearing, without argument, our action in affirming.the judgment as to that part'of the purchase price paid in cash. We recognize the Supreme Court’s construction of Rule 434 of the Rules of Civil Procedure that an indivisible cause of action or judgment cannot be affirmed in part and reversed in part. Rule 434 is to be given the same construction as former Rule 62a for the Courts of Civil Appeals. Texas Employers Ins. Ass’n v. Lightfoot, 139 Tex. 304, 162 S.W.2d 929.
In Durham v. Scrivener, Tex.Com.App., 270 S.W. 161, 163, Rule 62a was construed and the court there held:
“The issue as to whether these deeds should be canceled by reason of fraud practiced in securing their execution is clearly severable from the issue as to what relief should be awarded the defrauded parties for parts of the lands described in these deeds which have been wrongfully conveyed to innocent purchasers.
“We also think the issue as to what damages or recovery should be awarded for the wrongful conveyance of a portion of such land is severable from the issue .as to what the recovery should be as to wrongful conveyance as to other portions to different parties.
“After a fair and impartial trial has been had in the trial court on the issue involving the cancellation of the deeds, it would indeed be unfortunate if the rules of procedure governing appellate courts were such that, without any apparent reason therefor, the trial court should again be required to determine this issue. We think the Court of Civil Appeals has correctly decided that the issues in this case are severable, and that its holding is sustained by the authorities by it cited.”
In Slay v. Burnett Trust, 143 Tex. 621, 187 S.W.2d 377, 398, the following holding-was made: “Since the errors in the trial court’s judgment, as pointed out herein and in those parts of the opinion of the Court of Civil Appeals which we have approved, affect parts only of the matter in controversy and the issues are severable, the cause is remanded only for new trial of the parts of the suit affected by those errors.”
We have found no error pertaining, to that portion of the judgment awarding appellee the recovery of the down payment made on the tractor, and, in our opinion, the judgment appealed from is divisible and that portion of the judgment is severable.
*427We also hold that since appellants made no attack upon- this portion of the judgment it should stand. J. B. Colt Co. v. Head, Tex.Com.App., 292 S.W. 198.
Appellants’ motions for rehearing are overruled.
All motions for rehearing are overruled.